


EXHIBIT 10.2

PREMIUM FINANCE AGREEMENT
DISCLOSURE STATEMENT
AND SECURITY AGREEMENT

 

A.I. Credit Corp. NC License # B-68, VA License # PF088
AICCO, Inc. NC License # B-434, VA License #PF311

AICCO, Inc.
101 Hudson Street, Jersey City, NJ 07302 (201) 631-5400 or (877) 902- 4242
80 Pine Street, 6th Fl., New York, NY 10005 (212) 770-2900 or (877) 902-4242
200 Old Country Road, Mineola, NY 11501 (516) 663-0129 or (877) 902-4242
1700 Market Street, Suite 2000, Philadelphia, PA 19103 (215) 225-6393 or (877)
902-4242
1200 Abernathy Road, NE, Suite 500, Bldg. 600, Atlanta, GA 30328 (770) 671-2219
or (877) 902-4242
99 High Street, 30th Fl., Boston, MA 02110 (617) 457-2841 or (877) 902-4242
300 South Riverside Plaza, Suite 2100, Chicago IL 60606 (312) 559-1410 or (877)
902-4242

 


A

TOTAL PREMIUMS

$

765,826.00

 

BORROWER / INSURED (The “Insured”)
(Name, Address and Telephone Number)

Acct. No.

 

 

 

 

 

 

 

 

 

 

 

 

B

CASH DOWN PAYMENT REQUIRED

$

64,966.91

 

Neose Technologies Inc.
102 Witmer Road

215-441-5890

 

 

 

 

 

 

 

 

 

 

 

C

AMOUNT FINANCED (The Amount of Credit Provided to Insured or on its behalf)

$

700,859.09

 

Horsham
E-Mail Address (optional):

  PA

19044

 

 

 

 

 

 

 

 

 

 

 

D

FINANCE CHARGE
(Dollar amount credit will cost)

$

13,776.92

 

ANNUAL PERCENTAGE RATE
(Cost of Credit figured as a yearly rate)

    3.91%

 

 

 

 

 

 

 

 

 

 

 

 

E

FLORIDA DOCUMENTARY STAMP TAX

$

0.00

 

PAYMENT SCHEDULE

 

 

 

 

 

Amount of
Each Payment

Number of Payments

1st
Payment Due

Final Payment
Due

 

 

 

 

 

Annual

Qtrly

Mthly

 

 

 

 

 

 

 

 

 

 

 

F

TOTAL PAYMENTS
(Amounts which will have been paid after making all scheduled payments)

$

714,636.01

 

64,966.91

 

 

11

03/15/2005

01/15/2006

SEE PAGE 3 FOR SCHEDULE OF FINANCED POLICIES

AGREEMENT OF INSURED (JOINT AND SEVERAL, IF MORE THAN ONE)

 

 

 

THE UNDERSIGNED INSURED:

1.

 

In consideration of the premium payments being financed and, if applicable, down
payment being advance by LENDER to the Insurance companies listed on the
SCHEDULE OF FINANCED POLICIES, or their representative, promises to pay to the
order of LENDER the TOTAL OF PAYMENTS to be made in accordance with the PAYMENT
SCHEDULE, and if applicable, the amount of any down payment advanced by LENDER,
subject to the provisions set forth in this Agreement.

2.

a.

Irrevocably appoints LENDER Attomey-in-Fact with full authority, in the event of
default, to (i) cancel the said policies in accordance with the provisions
herein, (ii) receive all sums assigned to LENDER and (iii) execute and deliver
on behalf of the undersigned all documents, forms and notices relating to the
insurance policies listed on the SCHEDULE OF FINANCED POLICIES in furtherance of
this Agreement (Clauses (ii) and (iii) not applicable in Florida).

 

b.

If there is an amount listed as “Brokers Fee” in the Schedule of Policies, this
fee is charged under Section 2119 of the New York Insurance Law or the Law, if
any, of the state in which insured lives. This fee is charged for obtaining and
servicing the Policy for where the risk to be insured under the Policy resides
(Not applicable in Florida.Virginia, Maryland or North Carolina).

 

c.

A fee of $                 none                , which is not being financed,
has been charged under the provisions of these Laws. If none has been charged,
the word “none” is shown (Not applicable in Florida, Virginia, Maryland or North
Carolina).

 

 

 

INSURANCE PREMIUM FINANCE AGREEMENT NOTICE

NOTICE: 1. Do not sign this Agreement before you read it or if it contains any
blank spaces. 2. You are entitled to a complete filled-in-copy of this
Agreement. 3. Under the law, you have the right to pay off in advance the full
amount due and under certain conditions obtain a partial refund of the service
charge. 4. Keep your copy of this Agreement to protect your legal rights.

 

 

 

NOTICE: See Pages 2 and 3 For Additional Important Information.

 

 

 

THE INSURED AGREES TO THE PROVISIONS
ABOVE AND ON PAGES 2 AND 3




AGENT OR BROKER Aon Risk Services, Inc .(PHILA)
BUSINESS ADDRESS

 

                    One Liberty Place

 

                    1650 Market Street Suite 1000

 

 

 

                    Philadelphia                              PA     19103

 

 

 

TEL. NO./E-MAIL ADDRESS

 

                                             (215)255-2000

 

The Undersigned Agent or Broker:

 

 

1.

Represents and warrants as follows: (a) to the best of the undersigned’s
knowledge and belief, the insured’s signature is genuine or, to the extent
permitted by applicable Law, the undersigned Agent or Broker has been authorized
by the insured to sign this Agreement on their behalf, (b) the insured has
received a copy of this Agreement, (c) the scheduled Policies are in full force
and effect and the premiums indicated therefore are correct, (d) the insured may
cancel all scheduled policies immediately upon request, (e) none of the Policies
scheduled in the Agreement are non-cancelable, and (f) the down payment as
indicated in Box     “B”     and installments totaling   0.00   have been
collected and are being retained by us.

 

 

2.

Upon cancellation of any of the scheduled Policies, the undersigned Agent or
Broker agrees upon demand to pay to LENDER or its assigns their commission on
any unearned premiums applicable to the cancelled Policies.

 

 

 

THE AGENT OR BROKER AGREES TO THE
PROVISIONS ABOVE AND ON PAGE 3

 

 


3/14/05

 

/s/ A. BRIAN DAVIS

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

DATE

 

SIGNATURE (AND TITLE) OF INSURED(S) OR AGENT OR BROKER ON THEIR BEHALF (to
extent permitted by Law)



3/14/05

 

/s/ PATRICIA MACLEAN

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

DATE

 

SIGNATURE AND TITLE OF AGENT OR BROKER


Page 1 of 3




 

ADDITIONAL AGREEMENTS OF INSURED (JOINT AND SEVERAL, IF MORE THAN ONE)

 

 

3.

Cancellation. After the occurrence of a default in the payment of any money due
the LENDER or a default consisting of a transfer to a third party of any of the
scheduled policies, LENDER may request cancellation of the insurance policies
listed in the schedule upon expiration of 10 days written notice of intent to
cancel (13 days in New York, 15 days in Pennsylvania), provided said default is
not cured within such period, and LENDER may proceed to collect the entire
unpaid balance due hereunder or any part thereof by appropriate legal
proceedings. If any default results in the cancellation of the Policy, insured
agrees to pay a cancellation charge in accordance with applicable law (Maryland
- difference between late charge and $100; North Carolina - None; Florida -
None; Virginia - None).

4.

Money Received After Cancellation. Any payment received after policy
cancellation may be credited to the indebtedness due hereunder without any
liability or obligation on the part of LENDER to request reinstatement of such
cancelled policy. Any sum received from an insurance company shall be credited
to the balance due hereunder; any surplus shall be paid over to the insured; in
case of deficiency, the insured shall pay the same. (Maryland -LENDER may not
collect from insured any amount less than $5 after cancellation).

5.

Application of Payments. If applicable law permits, all payments received by
LENDER will be applied to the oldest invoice first. Any remaining amounts will
be applied to late fees and other charges (if applicable), the remainder (if
any) would be applied to any other outstanding amounts.

6.

Returned Check Charge. If any payment made by check is returned because the
insured had no account or insufficient funds in the payor bank, insured will be
charged the maximum fee, if any, permitted under applicable law (Maryland - $25;
Florida - $15; Virginia - $20).

7.

Default. If any of the following happens: (a) a payment is not made when it is
due, (b) a proceeding in bankruptcy, receivership, insolvency or similar
proceeding is instituted by or against insured, or (c) insured fails to keep any
promise to pay the insured makes in this Agreement; Insured will be in default;
provided, however, that, to the extent required by applicable law, insured may
be held to be in default only upon the occurrence of an event described in
clause (a) above. Clauses (b) and (c) not applicable in Florida, Virginia or
North Carolina.

8.

Security. To secure payment of all amounts due under this Agreement, insured
assigns LENDER a security interest in all right, title and interest to the
Policy, including (but only to the extent permitted by applicable law): (a) all
money that is or may be due insured because of a loss under the Policy that
reduces the unearned premiums (subject to the interest of any applicable
mortgagee or loss payee), (b)any return of the premium for the Policy, and (c)
dividends which may become due insured in connection with the Policy. Clause (c)
not applicable in Maryland.

9.

Right to Demand Immediate Payment in Full. At any time after default, LENDER can
demand and have the right to receive immediate payment (except to the extent
otherwise provided by applicable law, in which case LENDER will have the right
to receive such payment in accordance with such law) of the total unpaid balance
due under this Agreement even if LENDER has not received any refund of unearned
premium.

10.

Warranties. Insured warrants to LENDER (a) to have received a copy of this
Agreement and (b) if the insured is not an individual, that the signatory is
authorized to sign this Agreement on behalf of the insured. The insured
represents that it is not presently the subject of or in contemplation of a
proceeding in bankruptcy, receivership, or insolvency, or if it is a debtor in
bankruptcy, the Bankruptcy Court has authorized this transaction.

11.

Early Payment. At any time, insured may pay the whole amount still unpaid. If
insured pays the full amount before it is due, insured will be given a refund
for the unearned Finance Charge computed by the method of refund as required by
applicable law.

12.

Assignments. Insured may not assign the Policy or this Agreement without
LENDER’S written consent. However, insured does not need LENDER’S written
consent to add mortgagees or other persons as loss payees. LENDER may transfer
its rights under this Agreement to anyone without insured’s consent. All of
LENDER’S rights shall inure to the benefit of LENDER’S successors and assigns.

13.

Collection. If money is due and insured fails to pay, LENDER may collect the
unpaid balance from insured without recourse to the security interest granted
under this Agreement.

14.

Late Charges. Upon default in payment of any installments for not less than five
days (7 day in Virginia or such greater number of days required by applicable
law), insured agrees to pay a late charge in accordance with applicable law. In
no event shall such late charge exceed a maximum of 5% of such installment
(greater of $25 or 1.5% in New Jersey; 5% in Massachusetts; $100 max in
Maryland; greater of $10 or 5% in Florida).

15.

Finance Charge. The finance charge begins to accrue from the effective date of
this Agreement or the earliest inception date of the Insurance Policy(ies)
listed on the Schedule of Policies, whichever is earlier. If LENDER terminates
this Agreement due to a default, Insured will pay interest on the outstanding
indebtedness at the maximum rate authorized by applicable state law in effect on
the date of cancellation and from said date until Insured pays the outstanding
indebtedness in full to LENDER. To the extent permitted by applicable law, the
Finance Charge may include a nonrefundable agreement charge not to exceed $20
($10 in DE and NY; $12 in NJ; $15 in NC. Rl. VA and SC: $16 in MA; $20 in FL).

16.

Attorney’s Fees. If LENDER hires an attorney (which is not a salaried employee)
to collect any money insured owes under this Agreement, insured will pay that
attorney’s fees and other collection costs (including collectors’ fees) if and
to the extent permitted by applicable law (20% of amount due in Florida) .

17.

Agent or Broker. The Agent or Broker named on the front of this Agreement is
neither authorized by LENDER to receive installments payable under this
Agreement nor is authorized to make any representations to insured on LENDER’S
behalf (except to the extent expressly required by applicable law).

18.

Amendments. If the insurance contract has not been issued at the time of the
signing of this Agreement, and if the policies being financed are assigned risk
policies or policies listed in a state fund, the policy numbers, if omitted
herein, may be inserted in this Agreement after it has been signed (Maryland
policies must show “Binder,” cannot be blank).

19.

Effective Date. This Agreement will not go into effect until it is accepted by
LENDER in writing.

20.

Limitation of Liability. Insured recognizes and agrees that LENDER is a lender
and not an insurance company and that LENDER assumes no liability as an insurer
hereunder. LENDER’S liability for breach of any of the terms of this Agreement
or the wrongful or improper exercise of any of its powers under this Agreement
shall be limited to the amount of the principal balance outstanding, except in
the event of LENDER’S gross negligence or willful misconduct.

21.

Governing Law. The law of the State of the insured’s residence shall govern this
Agreement, except, for Maine insureds this contract is governed by the laws of
the State of New York. For Virginia insured’s this contract shall be governed by
the laws of the State of Virginia.

22.

Signature and Acknowledgement. Insured has signed and received a copy of this
Agreement. If the insured is not an individual, the undersigned is authorized to
sign this Agreement on behalf of the insured. All the insured’s listed in any
Policy have signed. Insured acknowledges and understands that insurance premium
financing law does not require an insured to enter into a premium financing
agreement as a condition of the purchase of any insurance policy.

23.

Additional Insured. There is nothing in any Policy that would require Lender to
notify or get the consent of any third party to effect cancellation of such
Policy.

Page 2 of 3




ADDITIONAL REPRESENTATIONS & WARRANTIES OF BROKER OR AGENT

 

 

3.

Warrants that it is the authorized Policy issuing agent of the insurance
companies or the broker placing the coverage directly with the insurance company
on all the Policies scheduled except those indicated with an “X” above.

4.

Warrants that there are no policies included in this Agreement which are subject
to audit, report of values, retrospective rating, or minimum earned premium,
except as indicated below, and that, if there are any, the deposit or
provisional premium thereon is not less than the anticipated premiumto be earned
for the full term of the policy.

 

Policy No.(s): ____________________ Minimum earned premium, if any: $
____________________

5.

Warrants that there are no assigned risk policies in the Schedule of Policies
except as indicated in the Schedule of Policies.

6.

The Agent or Broker will hold in trust for LENDER any payments made or credited
to the insured through the Agent or Broker directly, indirectly, actually or
constructively, by any of the insurance companies listed in the Schedule of
Policies and will pay the monies to LENDER upon demand to satisfy thethen
outstanding balance hereunder.

7.

The Agent or Broker will promptly notify LENDER in writing if any information on
this Agreement becomes inaccurate.

8.

Warrants that all material information concerning the insured and the policies
necessary for Lender to cancel the policies and receive the unearned premium has
been disclosed to Lender.

9.

There is nothing in any Policy that would require Lender to notify or get the
consent of any third party to effect cancellation of such Policy.

Page 3 of 3